OPINION OF THE COURT. This action is brought against the defendants, as in-dorsers of a promissory note, payable at the Bank of Michigan. To the declaration there is a demurrer, for the following reasons: First: There is no venue set forth in the margin of the declaration; Second: The averment of notice, of nonpayment, is not laid with certainty, as to time or place. There Is no formal venue laid in the margin of the declaration; but there is a venue in the body of it, and that is sufficient. By the rule adopted in England, Hilary Term, 4 Wm. IV.. the venue, in the body of the declaration, is to be omitted, and it is laid in the margin only. Under this rule, the venue, not being laid in the margin, is ground of demurrer. There is an averment of demand, of the drawer of the note, when it became due, and that due notice of nonpayment was given to the defendants. This is all the law requires. Under the averment of due notice, all the facts, in proof of that allegation, may be given in evidence. Firth v. Thrush, 8 Barn. & C. 387; 2 Man. & R. 359. Demurrer overruled, and judgment.